DENNIS, Circuit Judge,
concurring and assigning additional cautionary reasons:
I heartily concur in the majority’s holding that the drug ledgers were not properly authenticated; that the trial court erred *887in admitting them into evidence;1 that their introduction violated Jackson’s Sixth Amendment right to be confronted with a witness against him, see Crawford v. Washington, 541 U.S. 36, 124 S.Ct. 1354, 158 L.Ed.2d 177 (2004); and that the error requires reversal because it was not harmless. However, parts of the majority .opinion could nevertheless be misread to imply that authenticated business records, which are, nonetheless, testimonial statements, may be introduced without violating the Confrontation Clause. I strongly disagree with that conception and add these reasons to explain why the majority opinion cannot be read that way.
The Confrontation Clause provides: “In all criminal prosecutions, the accused shall enjoy the right ... to be confronted with the witnesses against him .... ” U.S. Const, amend. VI. The Supreme Court’s decisions running from Crawford, through Davis v. Washington, 547 U.S. 813, 126 S.Ct. 2266, 165 L.Ed.2d 224 (2006), and up to Melendez-Diaz v. Massachusetts, — U.S. -, 129 S.Ct. 2527, 174 L.Ed.2d 314 (2009), clearly hold that the Confrontation Clause is not hedged by exceptions to the hearsay rule. Before Crawford redefined our understanding of this right, Ohio v. Roberts, 448 U.S. 56, 100 S.Ct. 2531, 65 L.Ed.2d 597 (1980), “permitted the admission of a hearsay statement made by a declarant who was unavailable to testify if the statement bore sufficient indicia of reliability, either because the statement fell within a firmly rooted hearsay exception or because there were ‘particularized guarantees of trustworthiness’ relating to the statement in question.’ ” See Whorton v. Bockting, 549 U.S. 406, 412, 127 S.Ct. 1173, 167 L.Ed.2d 1 (2007) (quoting Roberts, 448 U.S. at 66, 100 S.Ct. 2531). Crawford overruled Roberts and “held that ‘[testimonial statements of witnesses absent from trial’ are admissible ‘only where the declarant is unavailable, and only where the defendant has had a prior opportunity to cross-examine [the witness].’ ” Id. at 413 (alteration in original) (quoting Crawford, 541 U.S. at 59, 124 S.Ct. 1354). Animating the Crawford Court was its concern that “[l]eaving the regulation of out-of-court statements to the law of evidence would render the Confrontation Clause powerless to prevent even the most flagrant inquisitorial practices.” Id. at 51, 124 S.Ct. 1354 (citations and internal quotation marks omitted); see also id. at 61, 124 S.Ct. 1354 (“Where testimonial statements are involved, we do not think the Framers meant to leave the Sixth Amendment’s protection to the vagaries of the rules of evidence, much less to amorphous notions of ‘reliability.’ ”). Therefore, the proper Confrontation Clause inquiry under Crawford depends not merely on whether the drug ledgers were properly authenticated and admissible under the Federal Rules of Evidence, but whether they represent the “[i]nvolvement of government officers in the production of testimony with an eye toward trial” and were therefore “testimonial.” 541 U.S. at 56 n. 7, 124 S.Ct. 1354.
In Crawford, the Court offered a broad definition of “testimonial” statements:
*888Various formulations of this core class of testimonial statements exist: ex parte in-court testimony or its functional equivalent — that is, material such as affidavits, custodial examinations, prior testimony that the defendant was unable to cross-examine, or similar pretrial statements that declarants would reasonably expect to be used prosecutorially; extrajudicial statements ... contained in formalized testimonial materials, such as affidavits, depositions, prior testimony, or confessions; statements that were made under circumstances which would lead an objective witness reasonably to believe that the statement would be available for use at a later trial.
Id. at 51-52, 124 S.Ct. 1354 (internal quotation marks and citations omitted). In Davis v. Washington, 547 U.S. 813, 126 S.Ct. 2266, 165 L.Ed.2d 224 (2006), the Court shed further light on our understanding of when statements are “testimonial”: “They are testimonial when the circumstances objectively indicate that ... the primary purpose of the interrogation is to establish or prove past events potentially relevant to later criminal prosecution .... This is not to imply, however, that statements made in the absence of any interrogation are necessarily nontestimonial. The Framers were no more willing to exempt from cross-examination volunteered testimony or answers to open-ended questions than they were to exempt answers to detailed interrogation.” 547 U.S. at 822 & n. 1, 126 S.Ct. 2266 (internal quotation marks, brackets, and citations omitted).
I agree with the majority that the ledgers here fall squarely within these various formulations of “testimonial” statements. Undoubtedly, the ledgers represent the “[i]nvolvement of government officers in the production of testimony with an eye toward trial” and are clearly “statements that were made under circumstances which would lead an objective witness reasonably to believe that the statement would be available for use at a later trial.” Crawford, 541 U.S. at 52, 56 n. 7, 124 S.Ct. 1354. And, although Davis makes it clear that “testimonial” statements need not be the product of formal interrogation, here, Valdez produced the ledgers during a proffer session with government officials, which was certainly akin to, if not in fact, a formal official interrogation. After being indicted, Valdez and his attorney met with government officials to discuss the specifics of his criminal activities and the illegal activities of others. In other words, “the primary purpose of the interrogation [was] to establish or prove past events potentially relevant to later criminal prosecution.”
As Davis makes clear, that Valdez volunteered the drug ledgers recounting past criminal activities makes no difference. Davis, 547 U.S. at 822 n. 1, 126 S.Ct. 2266 (“The Framers were no more willing to exempt from cross-examination volunteered testimony .... ”). In a sense, the drug ledgers are like Lord Cobham’s inculpatory letter, which was read to the jury during the trial of Sir Walter Raleigh, see Crawford, 541 U.S. at 44, 124 S.Ct. 1354— they recount past facts about a conspiracy implicating the defendant. In a contemporary sense, the drug ledgers are like a written statement of a witness during police interrogation — they “deliberately recounted, in response to police questioning, how potentially criminal past events began and progressed .... Such statements under official interrogation are an obvious substitute for live testimony, because they do precisely what a witness does on direct examination; they are inherently testimonial.” Davis, 547 U.S. at 830, 126 S.Ct. 2266.
Therefore, because the ledgers here are testimonial, they could be introduced at *889trial without violating the Confrontation Clause only if Valdez was unavailable and Jackson had a prior opportunity to cross-examine him. See Crawford, 541 U.S. at 54, 59, 124 S.Ct. 1354; see also Melendez-Diaz, 129 S.Ct. at 2531 (“A witness’s testimony against a defendant is thus inadmissible unless the witness appears at trial or, if the witness is unavailable, the defendant had a prior opportunity for cross-examination.”). Since Jackson did not have an opportunity to cross-examine Valdez about the drug ledgers that he allegedly created, and because there is no indication that Valdez was unavailable to testify at Jackson’s trial, the introduction of the drug ledgers violated Jackson’s Sixth Amendment right to be confronted with the witnesses against him.
As such, I concur with the majority that the introduction of the drug ledgers violated the Confrontation Clause according to Crawford and its progeny. The majority opinion clearly concludes, and its holding is determined by the fact, that the drug ledgers were testimonial evidence under Crawford and Davis and Melendez-Diaz. Therefore, the opinion cannot be misread to suggest that there are exceptions to the Confrontation Clause for business records or statements by coconspirators per se or that the testimonial nature of the ledgers turns on whether they are authenticated or admissible business records. While it is true that in Crawford, the Court said, “[mjost of the hearsay exceptions covered statements that by their nature were not testimonial — for example, business records or statements in furtherance of a conspiracy,” 541 U.S. at 56, 124 S.Ct. 1354, this isolated line must be read in its context. The quoted sentence can be found in a portion of the Crawford decision in which the Court was responding to Chief Justice Rehnquist’s observation that, “ ‘[t]here were always exceptions to the general rule of exclusion’ of hearsay evidence,” and that “[sjeveral had become well established by 1791.” Id. at 56, 124 S.Ct. 1354 (quoting id. at 73, 124 S.Ct. 1354 (Rehnquist, J., concurring in the judgment)). The Court rejected the argument that the historical roots of some hearsay exceptions justified admitting otherwise testimonial evidence, which happened to fall into one of these exceptions:
[Tjhere is scant evidence that exceptions were invoked to admit testimonial statements against the accused in a criminal case. Most of the hearsay exceptions covered statements that by their nature were not testimonial — for example, business records or statements in furtherance of a conspiracy. We do not infer from these that the Framers thought exceptions would apply even to prior testimony.
Id. at 56, 124 S.Ct. 1354 (brackets, footnote, and citations omitted). The Court underscored that untangling the concept of testimonial statements from hearsay principles led it to disagree with Chief Justice Rehnquist’s opinion:
We cannot agree with THE CHIEF JUSTICE that the fact “[tjhat a statement might be testimonial does nothing to undermine the wisdom of one of these [hearsay] exceptions.” Involvement of government officers in the production of testimony with an eye toward trial presents unique potential for prosecutorial abuse — a fact borne out time and again throughout a history with which the Framers were keenly familiar. This consideration does not evaporate when testimony happens to fall within some broad, modern hearsay exception, even if that exception might be justifiable in other circumstances.
Id. at 56 n. 7, 124 S.Ct. 1354 (citation omitted).
*890I firmly agree with the majority that the Supreme Court’s recent decision in Melendez-Diaz expressly states that there is no per se rule that business records are non-testimonial. See Majority Op. at 881 n.5. In Melendez-Diaz, the Supreme Court was asked whether the Confrontation Clause tolerated admission of “certificates of analysis” that confirmed the content and weight of alleged drug substances without testimony by the laboratory technicians who conducted the tests and created the reports. The Court held that these records were testimonial statements barred by the Confrontation Clause. 129 S.Ct. at 2538. Among other things, the state argued “that the analysts’ affidavits are admissible without confrontation because they are akin to the types of official and business records admissible at common law.” Id. (internal quotation marks omitted). The Court expressly rejected this argument: “[T]he affidavits do not qualify as traditional official or business records, and even if they did, their authors would be subject to confrontation nonetheless.” Id. The Court explained:
[The state] ... misunderstands the relationship between the business-and-official-records hearsay exceptions and the Confrontation Clause. As we stated in Crawford: “Most of the hearsay exceptions covered statements that by their nature were not testimonial — for example, business records or statements in furtherance of a conspiracy.” Business and public records are generally admissible absent confrontation not because they qualify under an exception to the hearsay rules, but because — having been created for the administration of an entity’s affairs and not for the purpose of establishing or proving some fact at trial — they are not testimonial. Whether or not they qualify as business or official records, the analysts’ statements here — prepared specifically for use at petitioner’s trial — were testimony against petitioner, and the analysts were subject to confrontation under the Sixth Amendment.
Id. at 2539 — 40 (citation omitted) (emphasis added). Therefore, Melendez-Diaz forecloses any suggestion that the proper authentication or admissibility of evidence as a business record determines whether introduction of the evidence is testimonial or violative of the Confrontation Clause.2
*891Other courts, notably the Second Circuit, have applied the foregoing analysis— deciding whether hearsay is testimonial under the Confrontation Clause independently from whether it satisfies an exception to the hearsay rule. See United States v. Saget 377 F.3d 223 (2d Cir.2004) (Sotomayor, J.).3 In Saget, decided months after Crawford was announced, the defendant argued that the introduction of out-of-court statements by a coconspirator violated his Confrontation Clause rights and were inadmissible hearsay because they did not satisfy Federal Rule of Evidence 804(b)(3) as statements against the declarant’s penal interest. Id. at 224.4 The court rejected both arguments. However, the court considered the Confrontation Clause argument first, and decided the statements were not testimonial; only then, did the court decide that the statements were admissible under the Roberts test5 and the rules of evidence. Id. at 224-25, 227-30, 231. In other words, the Second Circuit did not hold that the introduction of the statements did not violate the Confrontation Clause simply because they were admissible under a hearsay exception. The court was clear about how the inquiry should proceed: “[T]he analysis of whether the admission of [the coconspirator’s] statements violated the Confrontation Clause begins with the question of whether the statements are testimonial, triggering Crawford’s per se rule against their admission.” Id. at 227.
In sum, I write separately to clarify my agreement with the majority’s conclusion that the introduction of the drug ledgers violated Jackson’s rights under the Confrontation Clause because the ledgers were testimonial statements. For these reasons, I respectfully concur in the majority’s opinion and in the judgment.

. I agree with the majority’s conclusion that the ledgers were not properly authenticated and therefore, were improperly admitted as statements by a coconspirator under Federal Rule of Evidence 801(d)(2)(E), or as business records under Federal Rule of Evidence 803(6). The Federal Rules of Evidence exclude from the definition of hearsay, statements by coconspirators, and separately list hearsay “exceptions,” which include business records. Compare Fed.R.Evid. 801, with Fed. R.Evid. 803. This distinction between non-hearsay and exceptions to the hearsay rule has no apparent impact on the analysis in this opinion. Therefore, for the sake of clarity, I will refer to Rule 801(d) exclusions and Rule 803 exceptions interchangeably as “hearsay exceptions.”


. I recognize that this court relied on the statement in Crawford that "[m]ost of the hearsay exceptions covered statements that by their nature were not testimonial — for example, business records or statements in furtherance of a conspiracy,” 541 U.S. at 56, 124 S.Ct. 1354, in United States v. Morgan, to hold that "after Crawford, business records are not testimonial in nature and their admission at trial is not a violation of the Confrontation Clause.” 505 F.3d 332, 339 (5th Cir.2007). And that we relied on the same statement in United States v. Holmes, when we said, in dicta, that "[statements made by a co-conspirator during the course and in furtherance of a conspiracy are by their nature generally nontestimonial and thus are routinely admitted against an accused despite the absence of an opportunity for cross-examination.” 406 F.3d 337, 348 (5th Cir.2005). However, Morgan's holding and the dicta in Holmes put too much emphasis on this isolated statement in Crawford and do exactly what Crawford proscribed: marrying the scope of the Confrontation Clause to a rule of evidence. We know that Crawford did not intend to carve out this large exception to its newly-minted rule because, as discussed above, Crawford itself recognized that though a statement may qualify as a hearsay exception, that does not vitiate the fact that the statement is testimonial and does not remove it from the "core concerns” of the Confrontation Clause. Moreover, as discussed above, Melendez-Diaz unequivocally says that evidence — even if properly classified within the hearsay exception for business records — does not foreclose Confrontation Clause scrutiny. Therefore, because the intervening decision in Melendez-Diaz contradicts our holding in Morgan and undermines the dicta in Holmes, we need not be bound by those aspects of our precedents. See, e.g., *891United States v. Setser, 607 F.3d 128, 131 (5th Cir.2010) ("binding precedent in this Court could change [by] an intervening decision by the Supreme Court”); United States v. Rodriguez-Jaimes, 481 F.3d 283, 288 (5th Cir.2007) ("Absent an en banc or intervening Supreme Court decision, one panel of this court may not overrule a prior panel’s decision.”).


.See also United States v. Caraballo, 595 F.3d 1214, 1225-29 (11th Cir.2010) (first determining that the disputed evidence "fall[s] squarely within an exception to hearsay” and then separately analyzing whether the evidence was testimonial). But see, e.g., United States v. Darling, No. 09-20402, 2010 WL 3605761, at *8 (11th Cir. Sept. 17, 2010) ("if the ... report qualified as a business record under Federal Rule of Evidence 803(6), there would be no constitutional violation” (citation omitted) (citing Crawford, 541 U.S. at 56, 124 S.Ct. 1354)); United States v. Mashek, 606 F.3d 922, 930 (8th Cir.2010) ("Business records under Rule 803(6) are non-testimonial statements” (citing Crawford, 541 U.S. at 56, 124 S.Ct. 1354)).


. It is unclear from Saget why the Government sought only to introduce the statements under Rule 804(b)(3) and not as statements by a coconspirator under Rule 801(d)(2)(E).


. Following Crawford, other circuits and ours apply the Roberts test to determine the admissibility of non-testimonial, out-of-court statements. See, e.g., Summers v. Dretke, 431 F.3d 861, 877 (5th Cir.2005) (“With respect to the statements at issue here-nontestimonial out-of-court statements in furtherance of a conspiracy — it is clear that Ohio v. Roberts, ... continues to control.” (citing Crawford, 541 U.S. at 68, 124 S.Ct. 1354)); accord, e.g., Saget, 377 F.3d at 230-31.